Zimmerman, J.,
dissenting. My answer to' the question stated in the first paragraph in the majority opinion is in the affirmative. I adhere to the position taken in my dissenting opinion in the case of Mabley & Carew Co. v. Lee, a Minor, 129 Ohio St., 69, 76, 193 N. E., 745, 100 A. L. R., 511, that where an employee sustains an injury through the negligence or misconduct of his employer, which is clearly outside the scope of the Workmen’s Compensation Act, he may maintain an action against his employer to recover damages therefor. See, also, Triff, Admx., v. National Bronze & Aluminum Foundry Co., 135 Ohio St., 191, 20 N. E. (2d), 232, 121 A. L. R., 1131, and Weil, Admx., v. Taxicabs of Cincinnati, Inc., 139 Ohio St., 198, 39 N. E. (2d), 148.